NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            SEP 25 2012

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

FRANK SANES, Jr.,                                 No. 10-56943

               Plaintiff - Appellant,             D.C. No. 2:10-cv-04063-DSF-
                                                  FMO
  v.

BUDGET FINANCE COMPANY; et al.,                   MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Frank Sanes, Jr., an attorney, appeals pro se from the district court’s

summary judgment in his action arising from foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Pardi v. Kaiser Found.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hosps., 389 F.3d 840, 848 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Sanes failed

to raise a genuine dispute of material fact as to whether his claims were barred by

the terms of the settlement agreement in his prior state court action. See id.

(upholding settlement agreement where plaintiff failed to establish that the

agreement was procured by economic duress or any other basis that would render it

invalid).

      The district court did not abuse its discretion by denying Sanes’ motion for

reconsideration because Sanes failed to raise his contention that the settlement

agreement was void as a matter of public policy in his opposition to summary

judgment. See Novato Fire Prot. Dist. v. United States, 181 F.3d 1135, 1141 n.6

(9th Cir. 1999) (“A district court has discretion to decline to consider an issue

raised for the first time in a motion for reconsideration.”). Further, Sanes’ failure

to raise this issue in his opposition waives his right to do so on appeal. See id.

      Sanes’ appeal of the denial of his request for a temporary restraining order is

moot. See Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1450 (9th Cir.

1992) (when underlying claims have been decided, the reversal of a denial of a

preliminary injunction would have no practical consequences, and the issue is

therefore moot).


                                           2                                     10-56943
      Sanes’ contentions regarding inadequate notice before the district court

granted summary judgment and the sufficiency of defendants’ evidence are

unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          3                                    10-56943